Mr. Justice Hutchisou
delivered the opinion of the Court.
Defendant was convicted of embezzlement in the District Court of San Juan. The property in question was entrusted to defendant, a traveling salesman, by a dealer in Bayamón (then within the judicial district of San Juan) for sale in other parts of the island. There is no question as to the sale of any part of the merchandise, nor as to any conversion of the proceeds of such sale. In so far as the evidence tends to show that defendant fraudulently appropriated the goods entrusted to him, it points to a conversion effected in Aguada or in San Sebastián and Aguada, both within the judicial district of Aguadilla.
Section 8 of the Code of Criminal Procedure provides that:
"The jurisdiction of an offense shall be in the district court of the district where the offense has been committed.”
Embezzlement, as defined by section 445 of the Penal Code, is “the fraudulent appropriation of property by a person to whom it has been intrusted.”
A defendant must be prosecuted and tried in the district where the property was converted. See 16 C. J. p. 189, sec. 272; Id. p. 165, sec. 206.
The theory of a conversion within the judicial district of San Juan can not be established by the fact that the goods were received in Bayamón and that defendant was to report to the dealer in Bayamón. Defendant did not make any false report by mail or otherwise. The doctrine of State v. Bailey, 50 Ohio St. 636, relied upon by the fiscal is to that extent inapplicable.
In the case at bar there was no fraudulent removal of the goods from the District of San Juan. There is no evidence of a criminal intention formed while defendant was in possession of the goods within the District of San Juan. *879There is no question of a transaction extending through more than one district. The entire transaction constituting the alleged embezzlement occurred in the District of Aguadilla. There is no satisfactory basis for a conclusion that the crime, if committed at all, was perpetrated, either actually or in contemplation of law, within the District of San Juan.
The judgment appealed from must be reversed.